11TH COURT OF APPEALS
                                    EASTLAND, TEXAS
                                       JUDGMENT

Great Western Drilling, Ltd.,           * From the 142nd District Court
                                          of Midland County,
                                          Trial Court No. CV-45,031.

Vs. No. 11-14-00206-CV                  * January 23, 2020

Pathfinder Oil & Gas, Inc. and          * Memorandum Opinion by Bailey, C.J.
Cathlind Energy, LLC,                     (Panel consists of: Bailey, C.J.,
                                          Stretcher, J., and Wright, S.C.J.,
                                          sitting by assignment)
                                          (Willson, J., not participating)

      This court has inspected the record in this cause and concludes that there is
no error in the judgment below. Therefore, in accordance with this court’s
opinion, the judgment of the trial court is in all things affirmed. The costs incurred
by reason of this appeal are taxed against Great Western Drilling, Ltd.